DETAILED CORRESPONDENCE
Claims 1-2, 4, and 6-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Response to Arguments
Examiner notes that the amendments to claims 1-2, 4, and 6-18 as introduced overcomes the previous prior art rejection interpretation as disclosed in the Office Action dated 10/07/2020. However, the current amended claims are being rejected under a different interpretation as introduced herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 6-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Publication 2001/0045283 A1 (i.e. Leismer).

In regards to claim 1, Leismer discloses: A well system (as shown in at least figures 1-4; at least abstract and  paragraphs [0003 & 0014] introduces this invention relates generally to tools used to complete subterranean wells), comprising: 
	a well tubing string (as shown in at least figure 1) comprising: 
	a first tubular (at least 20) with a first connector end (of at least 20) having an exterior surface (as shown in at least figures 1-4) with a non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional area of at least 20 about at least 32 and/or 36 establishes for a non-circular transverse cross-section); 
	a second tubular (at least 16) with a second connector end (of at least 16) having an interior surface (as shown in at least figures 1-4) with a corresponding non-circular transverse cross-section linearly receiving the first connector end (Examiner notes that taking a slice of the cross-sectional area of at least 16 about at least 34 establishes for a non-circular transverse cross-section); 
	a seal between the first connector end and the second connector end (at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements); and 
	a locking mechanism positioned between the first connector end and the second connector end to prevent inadvertent separation of the first connector end from the second connector end (at least figures 1-4 and paragraphs [0030-0031] introduces at least element 28 to lock the first connector end and the second connector end to prevent inadvertent separation; furthermore, at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements which can allow for locking the two tubulars together when coupled), 
	wherein the first connector end and the second connector end are connected without using a threaded connection at a non-tapered connection region (as shown in the transitioning within figures 1-4), 
(at least paragraphs [0029-0031] introduces the first connector end and the second connector end to couple one another via sliding/stabbing), each comprises a pair of rounded ends (as shown in at least figures 1-4) connected by longitudinal flat sides (of at least of 34 and/or 36), and 
	wherein at least one of the longitudinal flat sides creates room for an external bypass slot (at least 34, 36) that extends lengthwise along an exterior of the first tubular and the second tubular (as shown in at least figures 1-4).

In regards to claim 6, Leismer further discloses: a control line (at least 2) disposed in the external bypass slot (as shown in at least figures 1-4).

In regards to claim 7, Leismer further discloses: wherein the seal comprises an O-ring seal (at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements).

In regards to claim 8, Leismer further discloses: wherein the seal comprises a backup ring (at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements).

In regards to claim 9, Leismer further discloses: wherein the locking mechanism comprises a wire disposed in corresponding grooves formed in the exterior surface of the first connector end and in the interior surface of the second connector end (at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements which can allow for locking the two tubulars together when coupled).

In regards to claim 10, Leismer further discloses: wherein the locking mechanism comprises a plurality of wires which are each fed through an opening in the second connector end to a position between the first connector end and the second connector end (at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements which can allow for locking the two tubulars together when coupled).

In regards to claim 11, Leismer discloses: A method of forming a connection (as disclosed in at least abstract and paragraphs [0026-0033]), comprising: 
	forming a first tubular (at least 20) with a first connector end (of at least 20) having an exterior surface (as shown in at least figures 1-4) with a non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional area of at least 20 about at least 32 and/or 36 establishes for a non-circular transverse cross-section); 
	forming a second tubular (at least 16) with a second connector end (of at least 16) having an interior surface (as shown in at least figures 1-4) with a corresponding, non-circular transverse cross-section which matingly engages the first connector end (Examiner notes that taking a slice of the cross-sectional area of at least 16 about at least 34 establishes for a non-circular transverse cross-section), 
	wherein the non-circular transverse cross-section of the first connector end and the corresponding non-circular transverse cross-section of the second connector end, which slidably receives the first connector end therein (at least paragraphs [0029-0031] introduces the first connector end and the second connector end to couple one another via sliding/stabbing), each comprises a pair of rounded ends (as shown in at least figures 1-4) connected by longitudinal flat sides (of at least of 34 and/or 36); 
	providing an external control line bypass slot (at least 34, 36) in at least one of the longitudinal flat sides and along an exterior of the first tubular and the second tubular (as shown in at least figures 1-4); 
	causing linear movement between the first tubular and the second tubular until the first connector end and the second connector end are engaged to form a tubing string (at least paragraphs [0029-0031] introduces the first connector end and the second connector end to couple one another via linear sliding/stabbing); 
	sealing the first connector end with the second connector end (at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements); and 
	locking together the first tubular and the second tubular, wherein the first connector end and the second connector end are connected without using a threaded connection at a non-tapered connection region (at least figures 1-4 and paragraphs [0030-0031] introduces at least element 28 to lock the first connector end and the second connector end to prevent inadvertent separation; furthermore, at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements which can allow for locking the two tubulars together when coupled).

In regards to claim 12, Leismer further discloses: moving the tubing string downhole into a wellbore after locking (at least abstract and paragraphs [0026-0033] introduces placing the shear pins once the first and second tubular are coupled prior to introducing the apparatus within the wellbore).

In regards to claim 13, Leismer further discloses: placing a control line (at least 2) in the external control line bypass and moving the tubing string downhole into a wellbore (as shown in at least figures 1-4; furthermore, at least abstract and paragraphs [0026-0033] introduces placing at least shear pins and the control line with its securing elements once the first and second tubular are coupled prior to introducing the apparatus within the wellbore).

In regards to claim 14, Leismer further discloses: wherein the sealing comprises an O-ring seal (at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements).

In regards to claim 15, Leismer further discloses: wherein locking comprises inserting a locking wire between the first connector end and the second connector end after engagement of the first connector end and the second connector end (at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements which can allow for locking the two tubulars together when coupled).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication 2001/0045283 A1 (i.e. Leismer) in view of US Publication 2005/0121190 A1 (i.e. Oberkircher et al.).

In regards to claim 2, Leismer discloses a first tubular comprises an internal fluid flow passage (of at least 20 as shown in at least figures 1-4).
	However, Leismer appears to be silent in regards to: wherein the first tubular comprises a pair of isolated, internal fluid flow passages.
	Nonetheless, Oberkircher discloses: wherein the first tubular comprises a pair of isolated, internal fluid flow passages (at least paragraph [0052] and figure 5 introduces the tubular string 92 is connected to another tubular string 94 via a junction or wye block 96; the wye block 96 permits access to each of the tubular strings 92, 94, and flow through each of the tubular strings is commingled in the wye block).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer to include the teachings of Oberkircher, by modifying the first tubular comprising as internal fluid passage taught by Leismer to include for the tubular to comprise of a pair of isolated, internal fluid flow passages (at least paragraph [0001]).

In regards to claim 4, Leismer discloses a first tubular and a second tubular (as disclosed in claim 1 above).
	However, Leismer appears to be silent in regards to: wherein the first tubular and the second tubular form a multilateral Y-block.
	Nonetheless, Oberkircher discloses: wherein the first tubular and the second tubular form a multilateral Y-block (at least paragraph [0052] and figure 5 introduces the tubular string 92 is connected to another tubular string 94 via a junction or wye block 96; the wye block 96 permits access to each of the tubular strings 92, 94, and flow through each of the tubular strings is commingled in the wye block).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer to include the teachings of Oberkircher, by modifying the first tubular and second tubular taught by Leismer to include for the tubulars to form a multilateral Y-block taught by Oberkircher to allow for at least controlling fluid flow in multilateral wells (at least paragraph [0001]).

In regards to claim 16, Leismer discloses flow passages through at least one of the first tubular and the second tubular (of at least 16 and 20).
	However, Leismer appears to be silent in regards to: providing a plurality of isolated flow passages through at least one of the first tubular and the second tubular.
providing a plurality of isolated flow passages through at least one of the first tubular and the second tubular (at least paragraph [0052] and figure 5 introduces the tubular string 92 is connected to another tubular string 94 via a junction or wye block 96; the wye block 96 permits access to each of the tubular strings 92, 94, and flow through each of the tubular strings is commingled in the wye block).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer to include the teachings of Oberkircher, by modifying at least the first tubular and the second tubular comprising a flow passage taught by Leismer to include for the tubular to comprise a plurality of isolated flow passages taught by Oberkircher to allow for at least controlling fluid flow in multilateral wells (at least paragraph [0001]).

In regards to claim 17, Leismer discloses: wherein causing linear movement comprises forming a tubing string (at least paragraphs [0029-0031] introduces the first connector end and the second connector end to couple one another via linear sliding/stabbing).
	However, Leismer appears to be silent in regards to: wherein causing linear movement comprises forming a multilateral Y-block in the tubing string.
	Nonetheless, Oberkircher discloses: wherein causing linear movement comprises forming a multilateral Y-block in the tubing string (at least paragraph [0052] and figure 5 introduces the tubular string 92 is connected to another tubular string 94 via a junction or wye block 96; the wye block 96 permits access to each of the tubular strings 92, 94, and flow through each of the tubular strings is commingled in the wye block).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Leismer to include the teachings of Oberkircher, by modifying the first tubular and second tubular taught by Leismer to include for the tubulars to form a multilateral Y-block taught by Oberkircher to allow for at least controlling fluid flow in multilateral wells (at least paragraph [0001]).

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication 2005/0121190 A1 (i.e. Oberkircher et al.) in view of US Publication 2001/0045283 A1 (i.e. Leismer).

In regards to claim 18, Oberkircher discloses: A well system (as shown in at least figure 5), comprising: 
	a Y-block (at least 96) having a pair of tubular components (at least 92, 94) coupled via engagement of a first connector end with a second connector end at a connection region (as shown in at least figure 5; furthermore, at least paragraph [0052] and figure 5 introduces the tubular string 92 is connected to another tubular string 94 via a junction or wye block 96; the wye block 96 permits access to each of the tubular strings 92, 94, and flow through each of the tubular strings is commingled in the wye block), the Y-block further comprising a locking mechanism (as shown in at least figure 5), and 
	wherein the Y-block further comprises an external bypass for receiving at least one control line (at least 46; as shown in at least figures 5-6).
	However, Oberkircher appears to be silent in regards to: a pair of tubular components coupled via linear sliding engagement of a first connector end with a second connector end at a non-tapered connection region, the first connector end having an exterior surface with a non-circular transverse cross-section and the second connector end having an interior surface with a corresponding non-circular transverse cross-section, further comprising a locking mechanism, which linearly locks together the first connector end and the second connector end, 
	wherein the non-circular transverse cross-section of the first connector end and the corresponding non-circular transverse cross-section of the second connector end, which slidably receives the first connector end therein, each comprises a pair of rounded ends connected by longitudinal flat sides, and 
	further comprises an external bypass slot in at least one of the longitudinal flat sides for receiving at least one control line.
	Nonetheless, Leismer discloses: a pair of tubular components (at least 16 and 20) coupled via linear sliding engagement of a first connector end with a second connector end (at least paragraphs [0029-0031] introduces the first connector end and the second connector end to couple one another via linear sliding/stabbing) at a non-tapered connection region (Examiner notes that taking a slice of the cross-sectional area of at least 16 and 20 about at least 32, 34, and/or 36 establishes for a non-tapered region), the first connector end (of at least 20) having an exterior surface (as shown in at least figures 1-4) with a non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional area of at least 20 about at least 32 and/or 36 establishes for a non-circular transverse cross-section) and the second connector end (of at least 16) having an interior surface (as shown in at least figures 1-4) with a corresponding non-circular transverse cross-section (Examiner notes that taking a slice of the cross-sectional area of at least 16 about at least 34 establishes for a non-circular transverse cross-section), further comprising a locking mechanism, which linearly locks together the first connector end and the second connector end (at least figures 1-4 and paragraphs [0030-0031] introduces at least element 28 to lock the first connector end and the second connector end to prevent inadvertent separation; furthermore, at least paragraph [0030] introduces the male portion 24 of the first member 16 includes a set of seal grooves 31 for receiving seals, such as O-rings, metal compression rings or other types of sealing elements which can allow for locking the two tubulars together when coupled), 
	wherein the non-circular transverse cross-section of the first connector end and the corresponding non-circular transverse cross-section of the second connector end, which slidably receives the first connector end therein (at least paragraphs [0029-0031] introduces the first connector end and the second connector end to couple one another via sliding/stabbing), each comprises a pair of rounded ends connected by longitudinal flat sides (of at least of 34 and/or 36), and 
slot (at least of 34 and/or 36) in at least one of the longitudinal flat sides (of at least of 34 and/or 36) for receiving at least one control line (at least 2).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Oberkircher to include the teachings of Leismer, by modifying the coupling of the tubulars of the Y-block taught by Oberkircher to include for at least a pair of tubular components coupled via linear sliding engagement of a first connector end with a second connector end at a non-tapered connection region; a locking mechanism, which linearly locks together the first connector end and the second connector end taught by Leismer to at least improve the efficiency of hydrocarbon recovery (paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676